DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 03/07/2022 the following occurred: Claims 1, 3, 5-10, 12-16, and 18-20 were amended. Claims 1-20 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-14 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 8 recite steps/functions to generate an unauthorized imaging order for a patient from a follow-up recommendation for the patient, wherein the unauthorized imaging order comprises at least one selected from a group comprised of a first anatomy, a first modality and a time interval; receive an authorized imaging order for the patient which includes a second anatomy and a second modality; and in response to an imaging examination of the patient according to the authorized imaging order and a determined overlap of the authorized imaging order and the unauthorized imaging order, acknowledge that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity, as reflected in the specification, which states that the invention is “for compliance of radiological follow-up recommendations in a closed loop.” (see: specification page 3, lines 11-13). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address problems with the “untimely diagnosis of incidental findings and/or additional ad hoc workflows executed by human agents "patching" the IT gap.” (see: specification page 2, lines 18-19). Accordingly, the claims recite an abstract idea(s) (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “processor” that is “configured to” perform the claimed functions (claims 1-7), and “using a configured processor” to perform at least some of the claimed steps (claim 8-14), are additional elements that are recited at a high level of generality (e.g., the “processor” performs the claimed functions through no more than a statement that it is “configured to” execute said functions, and similarly, some method steps are performed with the aid of “a configured processor” through no more than a statement than the process is “us[ed]”) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed (e.g., the “processor” language is incidental to the functions/steps it is “configured to”/being “us[ed]” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea(s) into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s). Accordingly, the claims are directed to an abstract idea(s) (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea(s) into a practical application, using the additional elements to perform the abstract idea(s) amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea(s) are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea(s). The originally filed specification supports this conclusion: 
Page 9, lines 21-24, where “…a configured computer processor 182, such as a digital processor, a microprocessor, an electronic processor, an optical processor, a multi-processor, a distribution of processors including peer-to-peer or cooperatively operating processors, client-server arrangement of processors over a network 188, and the like…”
Page 10, lines 1-16, where “computer processor 182 executes at least one computer readable instruction stored in the computer readable storage medium 184 (which excludes transitory medium), such as an optical disk, a magnetic disk, semiconductor memory of a computing device with the configured processor 182, and/or other non-transitory medium to perform the disclosed techniques. The configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium. The lines between components in represented in the diagram of FIGURE 1 represent communications paths. The configured processor 182, the display device 132, and the input device(s) 134 can comprise a computing device 180, such as a console, a laptop computer, desktop computer, tablet computer, smartphone, body worn computing device, server, distributed or cooperative arrangement of computing devices, combinations thereof, and the like. The display device 132 is suitably embodied by a computer display, smartphone display, projector, body worn display, television (TV), combinations thereof, and the like. The input device 134 is suitably embodied by a keyboard, a mouse, a trackball, a microphone, combinations thereof, and the like.”
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea(s) with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea(s) (Step 2B: NO). 
Dependent claim(s) 2-7 and 9-14, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea(s) without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claims 15-20 are additionally rejected under 35 U.S.C. 101 for being directed to non-statutory subject matter. Considered in the alternative from above, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is drawn to a “computer-readable storage medium carrying instructions which controls one or more processors”. Originally filed specification page 10, lines 1-7, provide non-limiting examples including that the “configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium.” Hence, the claims are drawn to transitory propagating signals per se.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319(Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. 
When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. §101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. §101, Aug. 24, 2009; p. 2.
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. §101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. §101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. §101 by adding the limitation "non-transitory" to the claim. Cf. Animals – Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. §101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2014/0200921 to Hamill.

As per claim 1, Hamill teaches a system, comprising: a processor configured to (see: Hamill, paragraph 32, is met by processor and memory): 
generate an unauthorized imaging order for a patient from a follow-up recommendation for the patient, wherein the unauthorized imaging order comprises at least one selected from a group comprised of a first anatomy, a first modality and a time interval (see: Hamill, Fig. 4, ele. X-ray abdomen; and paragraph 34 and 36, is met by medical practitioner enters additional/new orders, where the medical orders can include imaging orders); 
receive an authorized imaging order for the patient which includes a second anatomy and a second modality (see: Hamill, Fig. 4, ele. Ultrasound abdomen, MRI abdomen; and paragraph 40, is met by existing medical orders, where the medical orders can include imaging orders); and 
in response to an imaging examination of the patient according to the authorized imaging order and a determined overlap of the authorized imaging order and the unauthorized imaging order (see: Hamill, paragraph 42 and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive), acknowledge that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; and paragraph 40 and 47-49, is met by the medical practitioner can modify the order or discontinue the order by activating the remove button, removing the order from screen).

As per claim 2, Hamill teaches the invention as cited, see discussion of claim 1, and further teaches: 
a database comprising an electronic memory configured to store the generated unauthorized imaging order, wherein the database includes a plurality of unauthorized imaging orders (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; Fig. 7; and paragraph 45 and 49, is met by the save work button, when the new order is saved, the order is stored in the patient database, which stores a plurality of existing medical orders); and 
wherein the processor is further configured to store the generated unauthorized imaging order in the database (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by the save work button, when the new order is saved separately from signing, the order is stored in the patient database).

As per claim 3, Hamill teaches the invention as cited, see discussion of claim 1, and further teaches: 
wherein the processor is further configured to compare at least the first anatomy and the first modality of the unauthorized imaging order with the second anatomy and the second modality of the authorized imaging order and determine an overlap between the unauthorized imaging order and the authorized order (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by the processor retrieves the same type or similar orders from the medical orders database and compares the similar medical orders corresponding to the new medical order in database to the existing orders of the same medical order type or types, the similar medical orders are orders that may be medically similar to the new medical order, rendering the new order unnecessary or repetitive, where imaging procedures which acquire duplicate images of the same sector of the patient can also be duplicative).

As per claim 4, Hamill teaches the invention as cited, see discussion of claim 3, and further teaches: 
wherein the processor is further configured to use a hierarchy of anatomy and a set of rules to determine the overlap of the first anatomy from the unauthorized imaging order and the second anatomy of the unauthorized order by a common anatomy according to a next level of the hierarchy of anatomy of the first anatomy and the second anatomy, wherein the next level of the hierarchy of anatomy is according to an ontology (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 42, and 47-48, is met by parse the entered text string and compare either the entire text string or portions of the text string to known orders, where rules can be provided specifying the degree of similarity between the text string or text string portion and a known order to trigger identification as a possible match, and where an existing order of the same or closest medical order type, or if no identical match is found, similar medical orders are matched).

As per claim 9, Hamill teaches the invention as cited, see discussion of claim 8, and further teaches: 
storing the generated unauthorized imaging order in an electronic database comprising a plurality of unauthorized imaging orders (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; Fig. 7; and paragraph 45 and 49, is met by the save work button, when the new order is saved, the order is stored in the patient database, which stores a plurality of existing medical orders); and 
setting a memory register of the electronic database to indicate the status of unauthorized for the stored unauthorized imaging order (see: Hamill, Fig. 5, ele. Active, Signed & Held orders; paragraph 49, is met by the save work button, when the new order is saved separately from signing, the order is stored in the patient database – the signed order is considered as indicated authorized and a saved unsigned orders is considered as indicated unauthorized).

Claims 8, 10-11, and 15-17 repeat the subject matter of claims 1-4, which have been shown to be fully disclosed by the teachings of Hamill as rejected above; as such, claims 8, 10-11 and 15-17 are rejected here for the same reasons given in the above rejections of claims 1-4, which are incorporated herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2013/0188878 to Kacenjar.

As per claim 5, Hamill teaches the invention as cited, see discussion of claim 3, and further teaches: 
wherein the processor is further configured to select an imaging protocol based on the combination of the unauthorized imaging order and an authorized order for the imaging examination, wherein the selected protocol includes imaging parameters of the medical imaging device that images both the first anatomy of the unauthorized imaging order and the second anatomy of the authorized imaging (see: Hamill, Fig. 4, ele. X-ray abdomen, Ultrasound abdomen, MRI abdomen; and paragraph 30, 34, 37, and 49, is met by medical orders that can be imaging orders, and imaging procedures, where medical orders database can include a listing of known medical orders including a standardized listing of medical order types, specific medical orders that correlate to the medical order type, and also, a list of medically similar orders that are pre-determined to be sufficiently medically similar to the corresponding order, wherein when the new order is saved, and the order is signed, the order is stored in the patient database with the corresponding medical order type)
Hamill fails to specifically teach the following limitations met by Kacenjar as cited: 
order and the medical imaging device includes the first modality and the second modality (see: Kacenjar, paragraph 36, 40, and 76, is met by appropriate imaging protocols for a multiple modality image collection device)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order and procedures as taught by Hamill to include an appropriate imaging protocols for a multiple modality image collection device as taught by Kacenjar with the motivation of investigating different attributes of inclusions located within an image (see: Kacenjar, paragraph 36).

Claims 12 and 18 repeat the subject matter of claim 5. Claims 5 has been shown to be fully disclosed by the teachings of Hamill and Kacenjar as rejected above; as such, claims 12 and 18 are rejected here for the same reasons given in the above rejection of claim 5, which is incorporated herein.

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2011/0010195 to Cohn.

As per claim 6, Hamill teaches the invention as cited, see discussion of claim 2, and further teaches: 
wherein the processor is further configured to: search the database for unauthorized orders that are open and within a predetermined threshold of the time interval (see: Cohn, Fig. 10; and paragraph 83, 91, 104, 107-108, 112, is met by filtering radiology medical records that have been created, updated, or modified within a time period), and 
send an event notice for each open unauthorized order within the predetermined threshold of a corresponding time interval (see: Cohn, Fig. 15; and paragraph 83, 91, 104, 107-108, 112, is met by system indication and updating of status of reference information related to medical records including whether the medical record has been completely updated or whether the medical record is currently in use).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the medical orders records as taught by Hamill to include filtering radiology medical records within a time period and system indication and updating of status of reference information related to medical records as taught by Cohn with the motivation of facilitating the review of disciplines without requiring the user to retrieve and analyze independent medical records (see: Cohn, paragraph 15).

Claims 13 and 19 repeat the subject matter of claim 6. Claims 6 has been shown to be fully disclosed by the teachings of Hamill and Cohn as rejected above; as such, claims 13 and 19 are rejected here for the same reasons given in the above rejection of claim 6, which is incorporated herein.

Claims 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2014/0200921 to Hamill in view of U.S. Patent Application Publication 2017/0109473 to Kulon.

As per claim 7, Hamill teaches the invention as cited, see discussion of claim 1, but fails to specifically teach the following limitations met by Kulon as cited: 
wherein the processor generates the unauthorized imaging order by identifying and extracting a follow-up recommendation from a narrative of a new radiological report and generating the unauthorized imaging order based on the follow-up recommendation (see: Kulon, abstract and paragraph 17, 22, 27, 30, and 38-40, is met by radiology reports processed to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report to extract information indicating a follow-up as taught by Kulon with the motivation of facilitates the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kacenjar, abstract, and paragraph 17).

As per claim 14, Hamill teaches the invention as cited, see discussion of claim 8, but fails to specifically teach the following limitations met by Kulon as cited: 
wherein generating the unauthorized imaging order includes: automatically identifying and extracting, with a processor, a follow-up recommendation from a narrative of a new radiological report by tokenizing and segmenting the report into sections, paragraphs and sentences, and keyword searching within the sections to identify the follow-up recommendation(see: sorts and filters); and generating the unauthorized imaging order based on the follow-up recommendation (see: Kulon, abstract and paragraph 17, 22, 27-30, and 38-40, is met by radiology reports processed using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report using text-processing techniques from tokenization and sentence or clause term proximity considerations to extract information indicating a follow-up as taught by Kulon with the motivation of facilitates the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kacenjar, abstract, and paragraph 17).

As per claim 20, Hamill teaches the invention as cited, see discussion of claim 15, but fails to specifically teach the following limitations met by Kulon as cited: 
wherein the one or more processors are further controlled to: automatically identify a follow-up recommendation from a narrative of a new radiological report using lexicological and ontological interpretations, extracting the identified follow-up recommendation, and generating the unauthorized imaging order based on the follow-up recommendation (see: Kulon, abstract and paragraph 17, 22, 27-30, and 38-40, is met by radiology reports processed using text-processing techniques from ontology and natural language processing to extract information for a follow-up recommendation, and contacting a providing the recommendations).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the imaging order entry as taught by Hamill to be a recommendation provided by processing a radiology report using text-processing techniques from ontology and natural language processing to extract information indicating a follow-up as taught by Kulon with the motivation of facilitates the management of the detected patients by maximizing the relevancy of results for identified patients who did not obtain such recommended diagnostic tests or therapeutic interventions and otherwise could have suffered adverse consequences (see: Kacenjar, abstract, and paragraph 17).

Response to Arguments
Applicant’s arguments from the response filed on 03/07/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because “First, at least the independent claims (claims 1, 8 and 15) do not include a claim limitation(s) that falls under the Certain Methods of Organizing Human Activity grouping because none of the limitations manage personal behavior or relationships or interactions between people. More particularly, none of the limitations includes social activities, teaching, or following rules or instructions for activity of a single person, multiple people, or a person and a computer. For example, the first limitation of claim 1 discloses a processor generates an unauthorized imaging order from a follow-up recommendation for the patient. The second limitation of claim 1 discloses a processor receives an authorized imaging order. The third limitation of claim 1 discloses a processor acknowledges that the follow-up recommendation has been satisfied by modifying a status of the unauthorized imaging order in response to certain criteria. None of these limitations require a human.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejection was not made because the claims are drawn to a human (otherwise the outcome Step 1 would not have been YES), and the rejection was not made because the limitations require a human, which is not in and of itself a consideration to be made for this type of rejection. As stated clearly in the rejection above, the present claims cover certain methods of organizing human activity because they address problems with the “untimely diagnosis of incidental findings and/or additional ad hoc workflows executed by human agents "patching" the IT gap.” (see: specification page 2, lines 18-19). The claims address this problem by providing “for compliance of radiological follow-up recommendations in a closed loop.” (see: specification page 3, lines 11-13). That the claims recite an abstract idea does not automatically render the claims as a whole abstract, but instead merely indicates that further analysis must take place. It is further because the claims do not amount to significantly more than the abstract idea that render the claims nonstatutory. In this case, inclusion of the additional elements does not meaningfully transform the abstract idea into a patent eligible application that is significantly more than the abstract idea itself. Essentially, these problems and the solution to these problems discussed above are not problems of technology, but problems addressed by applying generic technology.

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because “Page 10, lines 2-3, of the originally filed application, expressly teaches" ... the computer readable storage medium 184 (which excludes transitory medium) .... "). Page 10, lines 1-2, states at least one computer readable "instruction" is stored in the computer readable storage medium 184. Page 10, lines 1-2, also states the computer processor 182 can execute that at least one computer readable "instruction." Page 10, lines 5-7, states the computer processor 182 can also execute one or more "instructions" carried by transitory medium. Hence, the originally filed application expressly teaches computer readable storage medium 184 "excludes transitory medium," regardless of whether the processor is configured to execute an "instruction" on the non-transitory medium 184, transitory medium, or both the non-transitory medium 184 and transitory medium.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The quoted section of the specification is acknowledged but it does not exclude all instances of the medium in question, and the specification includes a sufficient number of positively stated instances where explicit transitory mediums are invoked. For example, specification page 13, lines 16-20, state that: “The above may be implemented by way of computer readable instructions, encoded or embedded on a computer readable storage medium, which, when executed by a computer processor(s), cause the processor(s) to carry out the described acts. Additionally or alternatively, at least one of the computer readable instructions is carried out by a signal, carrier wave or other transitory medium.” In another example, originally filed specification page 10, lines 1-7, recites: “configured processor 182 may also execute one or more computer readable instructions carried by a carrier wave, a signal or other transitory medium.”  If Applicant believes the limitations in question are directed to non-transitory mediums, then it should be no problem to claim such to amend the claim to explicitly state what is argued is already included for to, at minimum, eliminate the ambiguity created by transitory recitations in the specification (please note, however, this is not the position of the Office, which as stated in the rejection believes the claim limitations in question encompass non-statutory embodiments). 

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 103 rejections should be withdrawn because “The instant application defines such an order as an "authorized" order. More particularly, the instant application discloses "An authorized medical imaging order for a patient is a medical imaging order prescribed by healthcare practitioner." (Page 1, lines 12-14, of the originally filed application). Hamill does not teach, disclose or suggest that a processor generates an "unauthorized" imaging order from a follow-up recommendation. In stark contrast, Hamill expressly teaches that medical personnel create the orders.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The Examiner has searched the specification and has not found a proper definition for the terminology “authorized” or its variants. Regardless, within the context and scope of the claims, that an imagining order is either authorized or unauthorized represents nonfunctional descriptive material and as such is not patentably significant (see: In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004). Cf. In re Gulack, 703 F.2d 1381, 1385 (Fed. Cir. 1983) (when descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability)). Determining the overlap of two or more imaging orders can be performed without variation regardless of the imagining orders being labeled authorized or unauthorized. Further, there is no clear division between what constitutes a medical order and prescription, nor is there a clear limitation as to what may constitute a medical order or prescription – they could range from a recommendation that the patient get more sleep and exercise, drink more water, receive physical therapy, undergo chemotherapy, have an x-ray performed, or receive an over or under the counter drug. They could essentially constitute anything. Regardless, Hamill still teaches the nonfunctional descriptive material of authorized and unauthorized medical imaging orders by way of signing the order (see: Hamill, paragraph 49).
	The argument therefore rests on what it means for a processor to “generate” an imaging order. The claims are broad and encompass what is generated (an imaging order), not how it is generated, based on what input (other than a recommendation), or what has triggered the generation. The claims are broad as to the issue of what it means to generate an imaging order. Hamill meets the broad claim limitation in question when teaching a window on a display of a system that renders an imagining order. The creation is based upon practitioner entry of additional/new order details that would constitute the imaging order for a follow-up recommendation in question, which is more disclosure as to how to generate an imaging order than what is claimed and therefore is sufficient to meet the broad limitation in question. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606. The examiner can normally be reached Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT A SOREY/Primary Examiner, Art Unit 3626